—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs motion for a default judgment based on defendant’s delay in appearing in the action in response to plaintiffs summons with notice and properly granted defendant an extension of time to file a notice of appearance and demand for the complaint (see, CPLR 3012 [d]). Defendant provided a reasonable excuse for the brief delay and established a meritorious defense to the complaint, plaintiff was not prejudiced by the delay, and public policy favors the resolution of cases on their merits (see, Kaiser v Delaney, 255 AD2d 362; Cleary v East Syracuse-Minoa Cent. School Dist., 248 AD2d 1005; Pollack v Eskander, 191 AD2d 1022, 1023, appeal dismissed 81 NY2d 1067). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Default Judgment.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.